Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  March 13, 2018

The Court of Appeals hereby passes the following order:

A18I0137. KEENAN R. COLZIE v. THE STATE.

      Keenan R. Colzie was charged with cruelty to children in the first degree,
reckless conduct, and possession of a firearm by a convicted felon. He filed a motion
to sever the firearm charge and bifurcate the trial. The trial court denied the motion on
November 22, 2017. The court certified its order for immediate review on January 3,
2018. The court entered an amended certificate of immediate review on February 9.
Colzie filed the instant application for interlocutory review on February 23. The State
has moved to dismiss the application.
      Under OCGA § 5-6-34 (b), a party may request interlocutory review only if the
trial court certifies within ten days of entry of the order at issue that immediate review
should be had. If the certificate of immediate review is not entered within that ten- day
period, it is untimely, and the party seeking review must wait until the final judgment
to appeal. See OCGA § 5-6-34 (b); Wilcher v. Confederate Packaging, Inc., 287 Ga.
App. 451, 452 (1) (651 SE2d 790) (2007). Here, the trial court entered its certificate
of immediate review 42 days after entry of the order Colzie seeks to appeal. Although
the court entered an amended certificate of immediate review, there is no indication in
the application materials that the court reentered its order denying Colzie’s motion to
sever in order to restart the ten-day window to obtain a timely certificate.
      Nonetheless, even if Colzie had obtained a timely certificate of immediate
review, his application would still be untimely. OCGA § 5-6-34 (b) mandates the filing
of the interlocutory application within ten days after entry of the certificate of
immediate review. Ordinarily, Colzie would have had until Monday February 19, 2018
to file a timely application from the entry of the amended certificate of immediate
review. However, February 19 was Presidents’ Day, a national holiday. See Court of
Appeals Rule 3 (when a filing deadline falls on a national holiday, the time is extended
to the next business day). Thus, Colzie had until Tuesday, February 20 to file a timely
application. Colzie did not file his interlocutory application until February 23, 2018, 14
days after the entry of the amended certificate.
      For the foregoing reasons, the State’s motion to dismiss is GRANTED, and this
application is hereby DISMISSED for lack of jurisdiction.



                                         Court of Appeals of the State of Georgia
                                                 C l e r k ’ s                O f f i c e ,
                                         Atlanta,____________________
                                                   03/13/2018
                                                 I certify that the above is a true extract f rom
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                               , Clerk.